 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployers'Association of Building Metal Fabricators,Rhode'Island District;Rumford Steel Products,Inc.;Tower IronWorks, Inc.; John E.Cox Company,Inc.; and ProvidenceSteel&Iron CompanyandShopmen's Local Union No. 523,InternationalAssociation of Bridge,Structural and Orna-mental Iron Workers, AFL-CIO.Case No. 1-CA-4246.Octo-ber 30, 1964DECISION AND ORDEROn March 10, 1964, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-ticeswithin the meaning of the Act, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the attached Decision.Thereafter, both the General Coun-sel and the Respondent filed exceptions to the Decision and briefs insupport thereof.The Respondents also filed a motion to dismiss thecomplaint or in the alternative to remand the case for further hear-ing.The General Counsel filed a motion in opposition thereto, andRespondents filed an answer to the General Counsel's opposition mo-tion.'.,Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, the motions,and the entire record in this case and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thefollowing modifications.We agree with the Trial Examiner's finding that the Respond-ent Association and Respondents Tower and Providence Steel vio-lated Section 8(a) (1) and (5) of the Act by refusing to honor theUnion's request for information with respect to the seniority position,classification, and rate of pay of bargaining unit employees.Also,like the Trial Examiner, we find that Respondents Cox and Rumfordsubstantially complied with the Union's request for this information,and therefore we shall dismiss those allegations of the complaint re-lating to these individual Respondents.1Our findings with respect to these motions appear below.149 NLRB No. 45. EMPLOYERS' ASSN. OF BLDG. METAL FABRICATORS, ETC.383We also agree with the Trial Examiner that the Union satisfiedthe notice requirements of Section 8(d )2 of the Act, and thereforethat the issuance of a bargaining order is appropriate.However, inreaching this conclusion we rely solely upon the following evidence :As more fully described in the Trial Examiner's Decision, the rec-ord establishes that the Respondents have recognized the Union asthe contractual representative of their employees for more than 10years.The most recent contract was effective from September 1,1960, to August 31, 1963, with provision for a 1-year automatic re-newal unless written notice of intention to terminate was given notless than 60 or more than 90 days prior to the expiration date.Pursuant to the terms of the contract, the Union, on June 27, 1963,sent formal notice by certified mail to Respondent Association of itsintention to terminate the existing agreement, and by regular mail tothe other Respondents.For some unexplained reason, the certified-mail notice was not actually received until July 8, some 11 days aftermailing.Less than 60 days thereafter, on September 3, 1963, theUnion called a strike at the Association members' plants which wasstill in progress at the time of the hearing.Respondents contend that they did not receive the Union's certified-mail notice at least 60 days before the advent of the strike as requiredby Section 8(d) and therefore under the terms of this provision, thestrike was illegal and all strikers lost their status as employees un-less and until reemployed by their Employer.3Consequently,' Re-spondents argue, the Union cannot be presumed to be the majorityrepresentative of the bargaining unit employees, and, absent such afinding, a Section 8 (a) (5) allegation can not be sustained. - : ` -We disagree. In our opinion - the" Union's notice must be foundtimely under Section 8(d) in the special circumstances of this case.s Section 8(d) of the Act provides in pertinent part as follows:.. . Provided,That where there is in effect a collective-bargaining contract coveringemployees in an industry affecting commerce, the duty to bargain collectively shallalsomean that no party to such contract shall terminate or modify such contract.unless the party desiring such termination or modification-(1) serves a written notice upon the other party to the contract of the pro-posed termination or modification sixty days prior to the expiration date thereof,or in the event such contract contains no expiration date, sixty days prior to thetime it is proposed to make such termination or modification :ssr ,s«st(4) continues in full force and effect, without resorting to strike or lockout, allthe terms and conditions of the existing contract for a period of sixty days aftersuch notice is given or until the expiration date of such contract. whicheveroccurs later:Any employee who engages in a strike within the sixty-day period specified inthis subsection shall lose his status as an employee of the employer engaged in theparticular labor dispute, for the purposes of sections 8, 9, and 10 of this Act, asamended, but such loss of status for such employees shall terminate if and when heis reemployed by such employer.3See footnote 2,supra. 384 'DECISIONSOF NATIONALLABOR RELATIONS BOARDThe notice, sent by certified mail, return receipt requested, was ad-dressed to "Mr. William McLeod, secretary, Building Metal Fabri-cators, 27 Sims Avenue, Providence, Rhode Islalid." It is undis-puted that this address was the only one ever given to the Union bythe Association, and that previous correspondence from the Union tothe Association was sent to this address.The Sims Avenue addressis also the address of Providence Steel, one of the Respondent Com-panies, and McLeod, who is secretary of the Association, is also thevice president of Providence Steel.At the hearing, however, it wasestablished that neither the Association nor Providence Steel receivedmail at the foregoing address. Instead, under an arrangement withthe local post office, all mail addressed to 27 Sims Avenue was de-livered to a post office box maintained by Providence Steel .4 _According to the testimony of a post office official, under such cir-cumstances mail would travel a circuitous route.A letter such asthe one in question, mailed at the local post office which services theSims Avenue address, would be directed to the main post office inProvidence for sorting.Because 27 Sims Avenue was a locationserviced by the local post office, the letter would be returned there fordelivery.However, because Providence Steel maintains its post of-fice box at the annex station in downtown Providence, the letterwould be sent back to the main post office for routing to the annexstation.As the letter here in question was sent by certified mail, itwould not be placed in Providence Steel's post office box. Instead anotice of receipt of certified mail would be placed in the box and ifthe letter was not picked up within 5 days, a second notice would beplaced in the box.As noted, the letter here in question was mailed on June 27, some67 days before the commencement of the strike. It is also establishedthat Respondent Association picked up the letter on July 8, some 11days after mailing.What caused such an unusual delay ,can not bedetermined from the record before us.The post office maintains norecords which would establish when the letter was delivered to theAnnex station, when the notice of certified mail was placed in thepost office box, or whether more than one notice was required beforethe letter was picked up.The post office official testified without contradiction that undernormal conditions the letter would have been delivered to 27 SimsAvenue the following day while a letter delivered to the post officebox maintained by Providence Steel would have been available forpick up no more than 2 days after its mailing. This testimonysAlthough McLeod denied that Providence Steel had made arrangements with the postoffice to have the Association'smail delivered to Providence Steel's post office box, he didadmit that he regularly received Association mail in Providence Steel's post office box, andthat this matter was never brought to the attention of the post office. EMPLOYERS' ASSN. OF BLDG. METAL FABRICATORS, ETC.385clearly establishes that the letter had been nailed sufficiently beforethe critical notice date (60 days before commencement of the strike)to be received timely by Respondents.In all of the circumstances of this case, we are satisfied that theUnion acted in good faith in mailing its notice to the only addressprovided by the Respondents, with ample time for delivery, and thatit had the right to assume its notice would be timely received in thedue course of the mails.Had it been aware that Respondent Asso-ciation's mail was circuitously delivered to a post office box, it mightvery well have chosen to use another form of notices In any event,we find that Respondents may not assert that the notice was notserved in timely fashion, when Respondent Association arranged foritdifferent method ' of delivery without notification to, the Union.Accordingly, we find that the Union's notice to the Association wastimely with respect to the requirements of Section 8(d) (1) of theActs117hile our finding disposes of Respondents' principal contentionthat the Union's presumed majority status was destroyed because itsSection 8(d) (1) notice was untimely, there remain for our consid-eration certain additional matters, which Respondents have raised ina motion filed with the Board during the pendency of this proceed-ing.In their motion, Respondents urged, the dismissal of the com-plaint on the following grounds occurring after the close of the hear-ing : (1) in a different proceeding, the General Counsel has ruledthat the Union 'no longer, represented a majority of the employeesemployed by the Association members; and (2) the Respondent As-sociation has been dissolved and therefore the multiemployer unitfound appropriate herein is no longer in existence.Neither of the grounds raised in Respondent's motion would war-rant dismissal of the complaint because these alleged grounds oc-curred after Respondents' commission of the unfair labor practices.However, these grounds do relate to the question of whether a bar-gaining order may be proper and they will be considered in thatcontext.As to Respondents' first contention, we find that even though theUnion may no longer represent a majority of-the employees in thebargaining unit, it would not serve to effectuate the policies of thethis instance.With respect to Respondents'. second contention, thec As noted,no post office records are kept as to when a certified letter is received by thestation in which the post office box is located.Nor is there a record of the date on whichthe notice of certified mail is placed in the post office box, or whether additional noticeswere required.Thusby thesimple expedient of ignoring the notice of certified mail, thedate of receipt could be delayed.6In view of our finding,we deem it unnecessary to pass upon the question of whetherthe notice requirement 6f Section 8(d)(1) of the Act was satisfied by separate notice tothe individual Respondent Companies which comprised the Association.7 7 0-0 76-6 5-v o f 14 9-2 6 386DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard regards it as a compliance question, and is now making nofinal adjudication of the status of Respondent Association.Hence,we regard the request for such a ruling to be premature.Accord-ingly, we shall deny the motion at this time, but in so ruling, weexpressly reserve the right to modify our order in the light of cir-cumstances not now clearly apparent.Accordingly, we shall order Respondent Association and Respond-ents Tower and Providence Steel 7 to furnish to the Union, upon re-quest, information with respect to the seniority position, classifica-tion, and rate of pay for their employees.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondent Employers' Association of Building Metal Fabricators,Rhode Island District, Providence, Rhode Island; Respondent TowerIronWorks, Inc., Seekonk, Massachusetts; and Respondent Provi-dence Steel and Iron Company, Providence, Rhode Island, their of-ficers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively withShopmen's Local Union No. 523, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, as the ex-clusive representative of the employees in the appropriate unit byrefusing to furnish the Union the seniority position, classification,and rate of pay of each employee in the collective-bargaining unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, furnish to the Union the name of -each employee in the bargaining unit together with his seniority position,classification, and rate of pay.(b)Post at their plants in Providence, Rhode Island, and, See-konk, Massachusetts, copies of the attached notice marked "Appen-dix." 8Copies of said notice, to be furnished by the Regional Di-rector for Region 1, shall, after being duly signed by the Respond-ents' representatives, be posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places' where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondents to insure that said notices are not altered, defaced, orcovered by any other material.7 As we have dismissed the allegations of the complaint charging Respondents Cox andRumford with violationsof the Act,we do not deem it appropriate to include them inour Order.8In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." EMPLOYERS' ASSN. OF BLDG. METAL FABRICATORS, ETC.387(c)Notify the Regional Director for Region 1, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT IS HEREBY FURTHER ORDERED that the allegations of the complaintcharging Respondents Cox and Rumford with Section 8(a) (1) and(5) violations of the Act be, and they hereby are, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL, upon request, furnish to Shopmen's Local Union No.523, International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, the seniority position, classi-fication, and rate of pay of each employee in the bargaining unitherein.The bargaining unit isAll production and maintenance employees of RumfordSteel Products, Inc., Providence, Rhode Island; Tower IronWorks, Inc., Seekonk, Massachusetts; John E. Cox Com-pany Inc., Fall River, Massachusetts; and Providence Steel& Iron Company, Providence, Rhode Island, -excluding of-fice or clerical employees, draftsmen, engineering employees,watchmen, guards, janitors, supervisors, and employees en-gaged in erection, installation, or construction work.EMPLOYERS'ASSOCIATION OF BUILDING METALFABRICATORS, RHODE ISLAND DISTRICT,Dated----------------Employer.By-------------------------------------(Representative)(Title)TOWER IRON WORKERS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)PROVIDENCE STEEL AND IRON COMPANY,Employer.Dated----------------By----------------------------------?--(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, Boston Five Cents Savings' Bank Building, 24 School Street,Boston,Massachusetts, Telephone No. 523-8100, if they have anyquestion concerning this notice or compliance with its provisions..TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on July 30, 1963, and on September 13, 1963, the RegionalDirector for Region 5 of the NationalLaborRelations Board, herein called theBoard, issued a complaint on September 13, 1963, on behalf of the GeneralCounsel of the Board against Employers'Association of Building Metal Fabrica-tors,Rhode Island District;Rumford Steel Products,Inc.;Tower Iron Works,Inc.; John E. Cox Company,Inc.; and Providence Steel&Iron Company, theRespondents herein,alleging violations of Section 8(a)(1) and(5) of the Na-tional Labor Relations Act, as amended(61 Stat. 136), herein called the Act. Intheir duly filed answer the Respondents denied the commission of any unfair laborpractices.Pursuant to notice a hearing was held before Trial Examiners Eugene E.Dixon in Providence,Rhode Island, on October 7, 1963.On November 20, 1963, the General Counsel filed a motion to reopen therecord herein for the purpose of receiving in evidence documents pertaining tothe filing by Respondents of charges against the Union herein alleging aviolation of Section 8(b)(3) ofthe Act.On November 22 Respondents filed itsopposition to said motion.The motion is hereby denied.On December 10, 1963, by letter to the parties I indicated that I neededadditional evidence upon which to reach a decision herein as to(1) the cause ofthe strike which had started on September 3, 1963, and was still in progress onOctober 7,1963, and (2)the reason for the 11-day lapse between the mailing bytheUnion of its June 21,1963, notice to the Association of its intention toterminate the collective-bargaining agreement and the Association's receipt there-of.By telegram dated January 8,1964,Respondents objected to the hearingbeing reopened,but moved in the alternative"that if hearing is reopened it notbe limited in scope and any pertinent and relevant evidence on issues presented bythe complaint should be received and parties should be given full opportunity forargument by briefs after the hearing, if any is held."On January 20, 1964(a stipulation having failed to materialize),I reopened thehearing for the sole purpose indicated in my December 10 letter. At the re-opened hearing the parties stipulated that the cause of the strike "is not in issue atthis time and, does not relate to the allegations now alleged in the instantcomplaint"and no evidence was offered on that question.Thereafter,the admis-sion of evidence was restricted to the two matters specifically referred to in myletterofDecember 10 notwithstanding attempts by both parties to adduce evi-dence as to other matters.In this connection,Respondents filed with the Boardan interlocutory appeal from my ruling which was denied by the Board"withoutprejudice to the Respondents'right to renew their position in any exceptions whichtheymay file to the Trial Examiner'sDecision."Upon the entire record in the case and from my observation of the witness, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Employers' Association at all times material has been an unincor-porated association consisting of Respondents Rumford, Tower, Cox, and Provi-dence Steel.Rumford and Providence Steel are corporations duly organizedunder and existing by virtue of the laws of the State of Rhode Island.Towerand Cox are corporations duly organized under and existing by virtue of the lawsof the Commonwealth of Massachusetts.Respondent Employers'Association,Rumford, and Providence Steel maintain their principal offices and places ofbusiness in Providence, Rhode Island.Tower maintains its principal office, andplace of busines in Seekonk, Massachusetts, and Cox maintains its principal officeand place of business in Fall River, Massachusetts.Respondents Rumford, Tower, Cox, and Providence Steel in the course andconduct of their business cause and continuously have caused, at all times materialherein, large quantities of iron and steel used by them to be purchased andtransported in interstate commerce from and through various States of the United EMPLOYERS'ASSN. OF BLDG.METAL FABRICATORS,ETC.389States other than the States of Massachusetts and Rhode Island, and cause andcontinually have caused, at all times material herein, substantial quantities of ironand steel to be sold and transported from said plants in interstate commerce toStates of the United States other than the States of Massachusetts and RhodeIsland.Each of said Respondents received at their respective locations goodsrespectiveStatesand shipped from their respective locations goods valued inexcess of $50,000 annually directly to points outside their respective States.Re-spondents Rumford, Tower, Cox, and Providence Steel are engaged in commerceas defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONShopmen's Local Union No. 523, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO is a labor organization as defined inSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs indicated, the Respondents herein are four companies joined together in anassociation (also a Respondent herein) called Building Metal Fabricators-RhodeIsland District, Providence, Rhode Island.For over 10 years the Union has had abargaining relationship with Respondents.The current or last contract with theAssociation and the four Companies was in effect from September 1, 1960, toAugust 31, 1963.The agreement provided for automatic renewal of 1 year unlesswritten notice of intention to terminate was givenno lessthan 60 or more than 90days prior to the stated expiration date.The bargaining unit covered by thiscontract (as it had been in substance for the past 10 years) was all the productionand maintenance employees of the four Employers, excluding office or clericalemployees, draftsmen, engineering employees, watchmen, guards, janitors, super-visors, and employees engaged in erection, installation, or construction work.' Ifind this to be an appropriate unit for the purposes of collective bargaining withinthe meaning of the Act.On November 19, 1962, the Union wrote letters, to each of the four Companiesrequesting the seniority position, classification, and rate of pay of each individualemployee member of the Union, stating that "this information is necessary so thatwe may prepare our proposed collective-bargaining agreement with the BuildingMetal Fabricators, of which you are a member."On November 26, 1962, Coxreplied in writing supplying the requested information.Having had no repliesfrom the other three as of March 1963, the Unionagainrequested in writing ofthe three the information it had previously sought.On March 21, 1963, Rumfordwrote the Union supplying "basically" the information which had been requestedShortly thereafter, theUnion's business agent,RobertThomas, had severaltelephone conversations with various representatives of Tower and Rumford aboutthematter of the Union's request.The substance of Respondents' position asrevealed in these conversations was that they did not wish to give the informationbecause they felt it might cause trouble, among the employees.They indicatedthey were willing to give the classification and the seniority position of the individ-ual employees, but not their individual wage rates.They further indicated toThomas that he could look at the company records to ascertain the individual ratesbut could not make a written record of the information.Thereafter, in early April,both - Tower and Rumford wrote the Union giving lists of the employees butreferring the Union to the minimum rates for the classifications contained in thecontractOn April 19, 1963, Thomas then wrote the secretary of the Association(with copies to each of the four Companies), reiterating the Union's demand forthe information it was seeking.By letter dated June 21, 1963, directed to William McLeod, the secretary' of theAssociation, the Union notified the Respondents of its desire to terminate the oldcontract and negotiate a new one.Union Business Agent Robert Thomas testifiedthat he mailed (by certified mail) the letter in question (with copies-by ordinarymail to each of the four members of the Association) on June 27.This date ofmailing is verified by the certified mail post office receipt received in evidence.'In the complaint the unit is described simply as all the production and maintenanceemployees exclusive of all supervisors as defined in the ActWhile this is substantiallythe sameas is set forth in the contract,Iwould follow'thismore detailed description,whichis contained in the contract. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, another post office receipt receivedin evidenceshows that the letterwas not delivered until July 8.Thomas further testified that at thesame time hemailedthe notice to the Union, he alsonotified theFederal Conciliation andMediation Service of the Union's intentto terminate the contract.As of July and August 1963, the Union represented a majority of the productionand maintenanceemployeesin eachof Respondents' establishments.2Pursuant totheUnion's request,negotiationsfor a new contract began in August.Both sidesagreed that neither was waiving any rights it might have by entering intonegotiations.In a complete contract proposalsubmitted by the Union to the Company inAugust 1963, the following was proposed:The rates of pay set forth in subsection A of this sectionare minimumstraightrates or hourly wage rates, and thereis nothing containedherein that shall beconstruedas prohibitingor requiring the Company to grant individual em-ployees per length of service or other reasons,a wage increasewhich wouldresult insuch employees' regular straighttime orhourly wagerate being inexcess of the minimum rates that he or she receives.However, in the eventthat any suchwage increases are grantedThe Company shall notify theUnion in writing ofthe namesof the employees,who are granted the increase,the amount of the increase,and theeffectivedatethereon,and the reasontherefore.While the previous contract had no prohibitionagainstthe Company's payingwage ratesabovethe minimum,there wasno provisionin that contractfor noticeto the Unionas to the specifics of such increases.Nor does theevidence showthat sucha demand was made in the 1960 negotiations.This matter of the Company's informingthe, Unionof increases it might makeabove theminimum ratesprovidedfor in thecontractwas discussed among themembers of the Union'snegotiating committeeduring the 1963negotiations."The generalgist"of someof thecommitteemembers' comments made inthis connection among themselvesand not to the companynegotiatorswas that itwas none ofthe Union's businesswhat the Companiespaid the individuals so longas such payments were not below the minimum ratesprovidedfor in the con-tract.Notwithstandingthese commentstheUnionmade demands during nego-tiationsfor theinformation in question here.Therewas also mention made atthese timesabout the charges which hadbeen filed with the Board in this matter.3On September 3, the Union wentout onstrike.There isno indication what thepurposeof thestrikewas.Nor, as I haveindicated,was any evidence offered toshow the purpose.At notimeprior to thehearing herein did Respondents raise any question aboutthe appropriateness of thebargainingunit,which the Unionclaims to represent.However,in a meetingthat the Union had on October 2, 1963, withthe Stateand Federalconciliation people,theUnionpresented proposals then to be trans-mitted to the Company.One of these proposals containeda provision for theexclusion of leadmen from the bargaining unit.The evidencealso shows that no rate or wage grievances arose during the 6or 7 months beforethe contractexpired,duringwhich period the Union wasconsidering and talkingabout anew contract.The evidencealso shows thatstewards in one company do not participate in grievances involving one of theother three companyrespondents.Alsotheemployee-employer interchangeregarding such things as overtimework and othermatters of mutual interest, isstrictly ona company-to-company basis,such matters in one company being of noconcern toany of the other threecompanies.The evidence adduced by the GeneralCounsel at the reopened hearing estab-lished in substance that under the usual practice and normal proceduresof both thepost office department and those responsible for picking up the mail of the Respond-ent Association,the notice of June 21,1963,to the Association of the intention toterminate the contract should have reached the desk of Association Secretary2 In July, according to the checkoff lists of the various Companies,Cox had 3 unionmembers, Providence 21, Rumford 31, and Tower 148. The figures for August were Cox 14,Providence 41, Rumford 32, and Tower 148; all constituting the majority of the employeesin the units of the respective Companies at these times8It will be recalled that the original charge was filed July 30, 1963,and thus was pend-ing at the time negotiations began. EMPLOYERS' ASSN. OF BLDG. METAL FABRICATORS, ETC.391McLeod several days before the 60-day strike limitation contained in Section 8(d)of the Act became effective.4Thus, the evidence shows that the letter in question was mailed from Olneyville, asuburb of Providence, on June 27.The letter was addressed to "Mr. WilliamMcLeod, secretary, BuildingMetal Fabricators, 27 Sims Avenue, Providence,Rhode Island" 5 which was the only address that had ever been given to the Unionfor the Association.Twenty-seven Sims Avenue is also the address of RespondentProvidence Steel Company.Providence Steel Company maintains a post office boxin the Providence annex post office and has an arrangement with the post officethat all mail addressed to 27 Sims Avenue is to go to this box.According to the testimony of a post office official a letter mailed at the Olney-ville post office addressed to 27 Sims Avenue, Providence, would first go to themain post office in Providence for sorting.Because 27 Sims Avenue was a loca-tion serviced by the Olneyville post office, the letter would be returned to that postoffice for delivery.However, in this case since the arrangement was that all mailaddressed to 27 Sims Avenue was to be delivered to a post office box at the annexstation in downtown Providence, the letter would be sent back from Olneyville androuted to the annex station through the main post office. Conversely, mail depos-ited at the Olneyville post officeaddressedto a post office box at the annex stationwould go directly to the annex station after sorting at the main post office.A letter posted by certified mail, of course, is not placed in the post office boxto be picked up as ordinary mail. Instead, a notice to the addressee is placed inthe box with the information that a certified letter or certified mail has beenreceived by the post office for the addressee and can be picked up by request. Cer-tified mail delivered to the annex station of downtown Providence can be called forand delivered at any time when the boxes are open to the box holders-namely 21hours a day, 7 days a week.The undenied and credited testimony of Herman L. Toof, an officer of Provi-dence Steel, shows that for years the practice has been that the mail in the Com-pany's post office box is picked up daily either by him, his father, or McLeod andthat all mail addressed to McLeod is placed on the latter's desk the same day that itis picked up. In his testimony McLeod at first testified that he was at work everyday in the last week of June and the first week of July, except Saturdays, Sundays,and holidays.On cross-examination his assurance on this fact was considerablyweakened.It is clear from the foregoing that the notification of the receipt of the certifiedletter in question would under normal procedures have been placed in the Provi-dence Steel Company box no more than 2 days after it has been mailed and thatitwould have reached McLeod's desk on.the same day.As to whether or not such notice was actually placed in the box at any timebefore July 8 (the date it was delivered) the evidence does not show.4Section 8(d) of the Act describes in some detail the duties and obligations of em-ployers and labor organizations in connection with collective bargaining.The pertinfntparts of that section relied upon by Respondents herein as a defense are as follows:Provtided,That where there is in effect a collective-bargaining contract coveringemployees in an industry- affecting commerce, the duty to bargain collectively shallalsomean that no party to such contract shall terminate or modify such contract,unless the party desiring such termination or modification-(1) serves a written notice upon the, other party to the contract of the pro-posed termination or modification sixty days prior to the expiration date thereof,or in the event such contract contains no expiration date, sixty days prior to thetime it is proposed to make such termination or modification ;t«r«rr(4) continues in full force and effect, without resorting to strike or lockout,all the terms and conditions of the existing contract for a period of sixty daysafter such notice is given or until the expiration date of such contract, whicheveroccurs later:...Any employee who engages in a strike within the sixty-day period specified inthis subsection shall lose his status as an employee of the employer engaged in theparticular labor dispute,. for the purposes of sections 8, 9, and 10 of this Act, asamended, but such loss of status for such employee shall terminate if and when he isreemployed by such employer.5McLeod was also a vice president of Providence Steel Company. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDContentions and ConclusionsIn its brief Respondents make the following contention:1.The contract between the Respondents and the Union, signed on September1, 1960, is still in existence and does not expire until August 31, 1964.II.The Union has waived its right to the requested information for the dura-tion of the contract.IIIThe employees, by striking without first giving the notice required bySection 8(d) of the Act, have lost their status as employees and the Uniontherefore no longer has any employees of whom it is the bargaining representative.IV. Even if the employees did not lose their status as employees, there still isno affirmative evidence that the Union represents a majority of employees in anappropriate bargaining unit.V There never has been a finding in the past that the unit alleged in thecomplaintisanappropriate bargaining unit and there is no evidence on thepresent record upon which such a determination can be made.VI. The General Counsel has offered no evidence to prove his allegation thatthe information requested by the Union is relevant and necessary to the Union asthe representative of the employees.VII.All of the information requested has been given by two of the Respond-ents so the complaint must be dismissed as to them, regardless of the TrialExaminer's findings on the issues raised herein.VIII. The Union's remedy here was through the grievance and arbitrationprocedure under the contract and it was foreclosed from going to the Board withthe matter.As to I and II, Respondents rely onShell Oil Company, and Shell ChemicalCorporation,93 NLRB 161, andHearst Publishing Company, Inc. (Los AngelesExaminer Division),113NLRB 384 holding that parties may waive their statu-tory rights by collective bargaining. In theShellcase the union agreed innegotiations to a certain composition of its grievance committee and later at-tempted to go outside the bounds of its agreement in this respect. In theHearstcase, the union proposed a contract clause during negotiations that would give itthe right to bargain on individual merit increases and would require the companyto inform the union of all such increases. The company refused to accept thisclause and the union signed a contract without it.Later, during the term of thecontract, the union asked for substantially the same information that it hadsought in its contract proposal. In both cases, the Board held that the employ-ers' refusals to accede to the unions' positions were not refusals to bargain withinthe meaning of Section 8(a)(5) of the Act on the grounds that in both instancesthe unions had bargained away and waived what statutory rights they had in thecircumstances.Respondents contend that theHearstcase is particularly in point here becausethey claim the Union had made a similar proposal in the negotiations for the1960 contract.But the evidence does not support Respondents.The evidenceshows that such a proposal was made by the Union in the 1963 negotiations(which:were still in progress at the time of the hearing) but there is no probativeevidence that a similar proposal was made in the 1960 negotiations.As to defense number IV, Respondents are also mistaken.The uncontrovertedevidence shows that during July and August, a period during which the Union'sdemand was current and outstanding, the Union represented a majority of Re-spondents' employees in the bargaining unit; and in this connection (Respond-ents' defense number V), after the bargaining history here and with no questionraised until the hearing -as to the appropriateness of the unit, Respondents are inpoor position to claim that the unit is not appropriate.As to defense number VI, it is clear that there was no need to prove therelevance and necessity of the information here sought by the Union, since suchrelevance is presumed.Boston-Herald Traveler Corporation v. N.L.R.B.,223 F.2d 58, 62-64 (C.A. 1).As to VIII, Respondents' reliance onThe Timken Roller Bearing Co. v.N.L.R.B.,325 F. 2d 746 (C.A. 6), for the proposition that under the grievanceand arbitration procedure contained in the contract here 6 the Union was fore-6This provision relied on states, "Should a grievance or dispute arisebetween the com-pany and the union(emphasis by Respondents) in connection with the application, inter-pretation, or alleged violation of any provision of this agreement, the complaining oraggrieved party shall serve notice thereof, in writing, on the other not later than five (5)work days from the date the grievance or dispute occurred, or comes to the attention ofthe complaining or aggrieved party . . . . EMPLOYERS' ASSN. OF BLDG. METAL FABRICATORS, ETC.393closed from going to the Board with this matter is misplaced.As the courtpointed out in that case,the right of the Union to wage information was not acquired throughthe bargaining agreement, whether the demand of the Union should behonored, accordingly, does not involve the interpretation or application ofthe agreement, which is necessary in order to- be eligible for arbitration, but,on the contrary, involves the interpretation and application of the NationalLabor Relations Act.This brings us to the key issue in the case, namely, whether the employees losttheir status as employees (thus obviating Respondents' obligation to bargainwith them) by reason of a failure to give Respondents the requisite notice underSection 8(d)(1) of the Act beforeengagingin a strike.The General Counsel admits that the general rule is that the timeliness of aSection 8(d)(1) notice depends not on the date of mailing but on the date itisactually received.? But he contends that the Union's letter of June 21, 1963, totheAssociation was timely under Section 8(d)(1) notwithstanding that its deliv-ery date was shown to have been only 57 days before the strike began.8 In thishe relies onVapor Recovery Systems Company,133 NLRB 580, where the Boardheld that the timely placing of notice of an 8 (d) (1) registered letter in the postoffice box where mail was customarily called for was tantamount to receipt eventhough not picked up by the employer until after the 60-day limitation providedfor in Section 8(d)(1) had expired.The Board's reasoning was that the unionhad done all it could to comply with the statute and that the failure of timelyreceiptwas the result of the employer's own conduct.While there may be asuspicion that such is the case here, the fact is that thereisnoshowing here asin theVapor Recoverycase that the notice was placed in the Providence Steel boxat any date prior to July 8.9 Accordingly, any presumption of constructivedelivery is effectively rebutted by the return receipt of the actual delivery date ofJuly 8.In any event, the General Counsel further contends that even though it mightbe determined that the letter to the Association was not timely under the Act, thefour letters mailed byregular mailon the same date, June 27, to the individualmembers of the Association were timely and constituted adequate notice both tothem and (as members of an unincorporated association) to the Associationitself.I agree and so find.As indicated the Boardcaseshold that notice under Section 8(d) to be effectivemust be received and that mailingisnotsufficientper se.The Ohio Oil Com-pany, 91NLRB 759;Koenig Brothers Inc., supra.However, where notice isproperly mailed, its receipt will be presumed in the absence of evidence to thecontrary, 39 Am. Jur. 249 sec. 28; and the presumptionalso arisesthat the receiptwill be in the ordinary course of the publicmailsunless there is evidence to thecontrary, 20 Am. Jur. 202, sec. 202.Here there is no denial by any of the fourRespondent Companies that they in fact received the four letters in questionbefore July 5, 1963. I find therefore that they were in fact received before thatdate.I further find that a period of 7 days is ample toencompass"the ordinarycourse of the publicmails"between Olneyville and the threeareasto which theletters were directed,all in a radiusof 25 miles of Olneyville.The defense of noncompliance with Section 8(d)(1) of the Act having thusbeen disposedof, it is clear,and I find, that by their failure to produce therequested information the Respondent Association and the Respondents Towerand Providence Steel haveengaged inunfair labor practices by refusing tobargain inviolation of Section 8(a) (5) of the Act.As for Respondents Cox and Rumford,it is clearthat they both complied withtheUnion's request, Cox on November 26, 1962, and Rumford on March 21,1963.However,since theAssociation to which they belong never complied, andtheUnion's demand continued to be asserted as late as August of 1963 as to7Koenig Brothers, Inc.,108 NLRB 804.8 As noted, the strike began on September 3. July 5 thus was the crucial date for the60-day notice period providedfor inSection 8(d).Accordingly a letter mailed on June 27had an allowance of 7 days for delivery before the limitation in Section 8(d) becameeffective.0Respondents adduced evidence as to various incidents of delayed deliveries in theProvidence post office.Quite apart from this evidence, as I commented at the hearing itisalways a possibility that a given letter may be mishandled and delayed in the courseof its postaltransmission. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire Association, I believe an order directed to them to produce the request-ed information will also be proper here.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of Respondents, described in section I, above, occurring inconnection with the unfair labor practices described in section III, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveralStatesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor prac-tices, I shall recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondents refused to bargain with the Union in violationof Section 8(a) (5) and (1) of the Act by refusing, on request, to furnish the rateof pay classification, and seniority position of each employee in the bargainingunit, I shall recommend that Respondents supply such information upon request.Because of the limited scope of Respondents' refusal to bargain, I shall notrecommend that Respondents be ordered to cease and desist from the commissionof other unfair labor practices.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:-CONCLUSIONS OF LAW1.Respondents are, and at all times material. herein have been, employerswithin the meaning of Section 2(2) of the Act.2.Shopmen's Local Union No. 523, International Association of Bridge, Struc-turaland Ornamental Iron Workers, AFL-CIO, is, and at all times materialherein has been, a labor organization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees of Respondent Companies, ex-cluding office or clerical employees, draftsmen, engineering employees, watch-men, guards, janitors, supervisors, and employees engaged in erection, installa-tion,or construction work, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.4.Shopmen's Local Union No. 523, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, is, and at all times materialherein has been, the exclusive representative of the employees in the above-de-scribed unit for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing to give said Union the seniority position, classification, and rateof pay of each individual employee in the bargaining unit, Respondents haverefused to bargain with Shopmen's Local Union No. 523, International Associa-tion of Bridge, Structural and Ornamental Iron Workers, AFL-CIO, thus engag-ing in unfair labor practices in violation of Section 8(a)(5) and (1) of the Act.6.The above-described unfair labor practices, occurring in connection withRespondents' operations, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the entire record in the case and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I hereby recommend that Respond-entsEmployers'Association of BuildingMetal Fabricators, Rhode Island, Dis-trict;Rumford Steel Products, Inc.; Tower Iron Works, Inc.; John E. Cox Com-pany, Inc.; and Providence Steel and Iron Company, their-officers, agents, succes-sors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with Shopmen's Lo-calUnion No. ^ 523, International Association of Bridge, Structural and Ornamen-tal IronWorkers, AFL-CIO, as the exclusive representative of the employees inthe appropriate unit by refusing to furnish the, Union the seniority position,classification, and rate of pay of each employee in the collective-bargaining unit. EMPLOYERS' ASSN. OF BLDG. METAL FABRICATORS, ETC.3952.Take thefollowing affirmative action which I find will effectuate the policiesof the Act:(a)Upon request furnish to the Union the name of each employee in thebargaining unit together with his seniority position,classification,and rate of pay.(b) Post at their plants in Providence,Rhode Island,Seekonk,Massachu-setts, and Fall River, Massachusetts,copies of the attached notice marked"Appen-dix." 10Copies ofsaidnotice to be furnishedby theRegionalDirector forRegion 1, shall,after being signed by Respondents'representatives,be posted byRespondents immediately upon receipt thereof and be maintained by them for 60consecutive days thereafter,inconspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be takenby Respondents to insure that said notices 'are not altered,defaced, or covered byany other material.(c)Notify the Regional Director for the Region 1,inwriting,within 20 daysfrom the date of the receipt of this Decision,what steps have been taken tocomply herewith.1111 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of the United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "a Deci-sion and Order"ii In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLaborRelations Act, as amendedwe hereby notify you that:WE WILL,upon request,furnish Shopmen'sLocal Union No. 523, Interna-tionalAssociationofBridge,StructuralandOrnamental IronWorkers,AFL-CIO,the seniority position,classification,and rate of pay of each em-ployee in the bargaining unit herein.The bargaining unit is:All production and maintenance employees of Respondent Companies,excludingofficeor clerical employees, draftsmen,engineeringem-ployees,watchmen,guards, janitors, supervisors,and employees en-gaged in erection,installation, or construction work.EMPLOYERS'ASSOCIATION OF BUILDING METALFABRICATORS,RHODE ISLAND DISTRICT,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)RUMFORD STEEL PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)TOWER IRON WORKS, INC.,Employer.Dated-------------------Dated-----------------By--------------------------------------------(Representative)Title)JOHNE. COX, INC,Employer.By--=----------------------------------------(Representative)'(Title)PROVIDENCE STEEL ANDIRONCOMPANY,°Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional office, BostonFiveCents Savings Bank Building, 24 School Street, Boston,Massachusetts,Telephone No. 523-8100, if they have any question concerning this notice orcompliance with its provisions.GeneralMotorsCorporation,Buick-Oldsmobile-Pontiac Assem-blyDivisionandInternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO.Case No. 21-CA-5401.October 30, 1964DECISION AND ORDEROn May 5, 1964, Trial Examiner Howard Myers issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent, the Union, and the General Counselfiled exceptions to the Trial Examiner's Decision and supportingbriefs, and the General Counsel also filed an answering brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations only to the extent that they areconsistent with this Decision and Order.The Trial Examiner found that Respondent failed and refused tofulfill its bargaining obligation in violation of Section 8(a) (5) and(1) of the Act by not giving prior notice to or consulting with theUnion when it leased the OK parking lot at its South Gate, Cali-fornia, plant, to Pacific Motor Trucking Co.' on June 17, 1963, andcontracted with that firm to have the latter's employees do workwhich Respondent's drivers had previously performed.We disagreefor the reasons given below.The record shows ' that prior to June 17, 1963, an area near theplant was occupied by two parking lots.The OK parking lot in thewestern section of the area adjoined the end of the assembly line andwas used by Respondent for temporarily parking cars while its cardistribution department made up the loads to be turned over to PMT.The other lot, which was adjacent to but separated by a fence with agate from the OK lot, was leased from Respondent by PMT forIHerein called PMT.149 NLRB No. 40.